EX PARTE QUAYLE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/27/2019, 08/15/2019, 01/24/2020, and 08/25/2020 were considered by the examiner.

Drawings
The drawings were received on 03/27/2019.  

Claim Objections
Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 in lines 3 and 4 recites “a case provided with a pipe insertion hole into which the pipe is inserted on a case wall surface thereof”, however, the pipe is --inserted through a case wall--.  
Claim 1 in lines 9 and 10 recites “a first protrusion portion provided in the hole forming portion”, however, the hole forming portion is the boss portion, per paragraph [0035], and the boss is round in nature.  The boss being round has an inside, outside, top, and bottom, and the first protrusion portion is not in the hole forming portion but rather the first protrusion portion --extends longitudinally from the hole forming portion--.  


Claim 3 in lines 14 recites “a third protrusion portion provided in the hole forming portion”, however, the hole forming portion is the boss portion, per paragraph [0035], and the boss is round in nature.  The boss being round has an inside, outside, top, and bottom, and the first protrusion portion is not in the hole forming portion but rather the first protrusion portion --extends longitudinally from the hole forming portion--.
Appropriate correction is required.

Allowable Subject Matter

Claims 1-3 are allowable. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 3.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed, for example:
The pipe, the 5case, the pipe insertion hole into which the pipe is inserted on a case wall surface thereof, the stay in which the stay-side abutting portion extending in the direction orthogonal to an axial center of the pipe and the stay claw portion extending from the stay-side abutting portion along an insertion direction intersect with each other in the L shape, 10the case is provided with: the hole forming portion surrounding a peripheral of the pipe insertion hole; the first protrusion portion provided in the hole forming portion; the case-side abutting portion which is recessed in the first protrusion portion and to which the stay-side abutting portion of the stay abuts; and the 15second protrusion portion protruding from the case wall surface and provided on the outside of the hole forming portion at the position different from the case-side abutting portion in a circumferential direction, and where the length of the stay claw portion in the insertion direction is set to Ls, the distance from the case wall surface to the case-side abutting portion is set to Lg, and the 20distance from the case wall surface to the second protrusion portion is set to Lp, Lg-Lp < Ls <= Lg is satisfied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-20060022454, US-1354359, and US-4753458.

This application is in condition for allowance except for the following formal matters:
The claim objections of claims 1 and 3 above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
04/22/2021